WRIT GRANTED AND MADE PEREMPTORY: We interpret the provisions of La. Code Crim.P. arts. 881.1 and 916 as permitting a trial court to amend a sentence after a defendant has begun to serve his sentence if it does so pursuant to a properly filed motion to reconsider sentence. Relator’s motion to reconsider sentence was properly filed pursuant to article 881.1. Accordingly, we grant Relator’s application for the sole purpose of remanding the matter to the trial court for consideration of the merits of Relator’s motion to reconsider sentence.